Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149826(24)(25)                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 149826
                                                                     COA: 320910
                                                                     Ingham CC: 12-000952-FH
  RICHARD LEE FORTENBERRY,
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion for addition to the grounds for appeal is
  GRANTED. The motion for reconsideration of this Court’s February 3, 2015 order is
  considered, and it is DENIED, because it does not appear that the order was entered
  erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2015
        d0831
                                                                                Clerk